DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baldo (Nature, 17 February 2000, vol. 403, pp. 750-753) in view of Milian-Medina et al. (Organic Electronics, 2012 (published online 05 March 2012), vol. 13, pp. 985-991), and as evidenced by Hung et al. (“An ambipolar host material provides highly efficient saturated red PhOLEDs possessing simple device structures”, Physical Chemistry Chemical Physics, 2008, vol. 10, pp. 5822-5825.) (hereafter “Hung”) and Kondakova et al. (US 2005/0123797 A1).
Regarding claims 1-15: Baldo discloses a device comprising an emissive layer, said emissive layer comprising a host, a first material and a phosphorescent-capable second material transferring excitons to the first singlet state of the and the triplet state of first material {(Fig. 1; device structure of the organic electroluminescent device.), (p. 752, 1st col., 1st paragraph; The first material is a fluorescent dye and the second material is the phosphorescent sensitizer which is a green phosphor, Ir(ppy)3.), (p. 752, 2nd col., 3rd paragraph as well as Figure 1 and the caption of Figure 1; Excitons are transferred from the green phosphor to the fluorescent dye. Transfers to the triplet state of the fluorescent dye through Dexter transfers are losses in the scheme of Baldo.)}. 
The device would operate at room temperature {abstract and p. 750, 2nd col., 3rd paragraph}.
The examiner is equating the first material with Baldo’s fluorescent dye and the second material with Baldo’s phosphorescent sensitizer, which is a green phosphor, Ir(ppy)3.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The Examiner is equating the “an emissive layer” of the current claim 1 with the stack of all ten of Baldo's doped layers.
Milian-Medina teaches an organic compound that is a donor-acceptor type material, the spirobifluorene derivative shown below, that has an energy gap of not more than 80 meV between a first singlet state and a first triplet state and exhibits E-type delayed fluorescence {(p. 989, 2nd col., final paragraph; The compounds of the disclosure have both donor and acceptor units.), (Table 2; the energy difference between the lowest excited singlet state and the lowest excited triplet state is 4 meV.)}. 
Milian-Medina sought to provide a compounds that had small singlet-triplet energy gaps that would therefore be able to exhibit E-type delayed fluorescence in which triplet excitons are up converted to singlet excitons through a thermal activation process, enabling the compound to make use of both singlet and triplet excitons {p. 985, 1st col., 1st paragraph through 2nd col., 2nd paragraph}.
[AltContent: textbox (Milian-Medina’s spirobifluorene derivative, D2ACN)] 
    PNG
    media_image2.png
    114
    163
    media_image2.png
    Greyscale


At the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified the device disclosed by Baldo by replacing the fluorescent emitter used in Baldo with the delayed fluorescence emitter taught by Milian-Medina, based on the teachings of Milian-Medina. The motivation for doing so would have been to provide a delayed fluorescence emitting dopant that can be used to create highly efficient OLEDs through the upconversion of a triplet exciton into a singlet state, as taught by Nakagawa.
Hung teaches that Milian-Medina’s spirobifluorene derivative has a triplet energy of 2.4 eV {p. 5823, 1st col., 2nd paragraph: Compound D2ACN has a triplet energy of 2.4 eV.}.
Kondakova teaches that Ir(ppy)3 has a triplet energy of 2.53 eV {paragraph [0042]}.
Therefore, a first triplet state of the second material is not lower than the first triplet state of the first material.
Furthermore, the second material comprises a material having an emission spectrum that at least partially overlaps with an absorption spectrum of the first material {Baldo: p. 752, Figure 3; Ir(ppy)3 has an emission peak that extends to at least 475 nm.), (Hung: Fig. 2, The absorption spectrum for D2ACN is nonzero up to 500 nm.)}.
Baldo as modified by Milian-Medina does not exemplify a device structure in which the host material is doped or mixed with the first material and the phosphorescent-capable second material.
As outlined above, the device disclosed by Baldo comprises an emissive layer having alternating layers of a host (CBP) doped with a first material (the delayed fluorescent emitter) and a host (CBP) doped with a phosphorescent-capable second material (the phosphorescent sensitizer) {Figure 1}. However, Baldo does teach that further improvement in energy transfer efficiency could be expected by mixing the host, the first material (the delayed fluorescent emitter), and the phosphorescent-capable second material (the phosphorescent sensitizer) rather than doping in alternating thin layers {p. 753, 1st col., 2nd paragraph}. Note that in the case of the device of Baldo as modified by Milian-Medina, the first material is being equated with the delayed fluorescent emitter of Milian-Medina, as outlined above.
While Baldo teaches that this may lead to increased losses from transfer of excitons from the triplet excited state of the phosphorescent sensitizer to the triplet excited state of the fluorescent emitter (Dexter transfers) {Fig. 1 and p. 753, 1st col., 2nd paragraph}, the delayed fluorescent emitter of Milian-Medina is capable of emitting light from an exciton in the triplet state, unlike the fluorescent emitter of Baldo, as outlined above. Therefore, the possible increase in losses from transfer of excitons from the triplet excited state of the phosphorescent sensitizer to the triplet excited state of the delayed fluorescence emitter would not occur in the device of Baldo as modified by Milian-Medina, because the delayed fluorescent emitter of Baldo as modified by Milian-Medina can emit light from an exciton in the triplet state. It is noted that this is further evidence that excitons are transferred to the triplet state of the instant second material.
At the time of the invention, it would have been obvious to one with ordinary skill in the art to have modified the device of Baldo as modified by Milian-Medina by mixing the host, phosphorescent sensitizer, and the delayed fluorescent dye rather than doping in alternating thin layers, based on the teaching of Baldo. The motivation for doing so would have been to improve energy transfer efficiency, as taught by Baldo.
The Examiner is equating an emissive layer comprising the host material that is mixed with a first material (the delayed fluorescent material) and a phosphorescent capable second material (the phosphorescent sensitizer) with an emissive layer in which the host is doped with a first material and a phosphorescent-capable second material.

Claims 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baldo (Nature, 17 February 2000, vol. 403, pp. 750-753) in view of Milian-Medina et al. (Organic Electronics, 2012 (published online 05 March 2012), vol. 13, pp. 985-991) as applied to claim 1 above, and further in view of D’Andrade (US 2002/0197511 A1).
Regarding claims 16-20; Baldo as modified by Milian-Medina teaches all of the features with respect to claim 1, as outlined above.
Claim 16 differs from claim 1 in that the device in comprised in a consumer product.
Baldo as modified by Milian-Medina does not teach that the device is comprised in a consumer product such as a mobile device or a full-color display.
D’Andrade teaches that organic electroluminescent elements can be used as light sources for general illumination or full-color, flat panel displays in electronic appliances such cell phones, personal digital assistants (PDAs), computer monitors/displays, and televisions {(p. 1, paragraph [0002]: Organic electroluminescent devices are useful as flat-panel displays for various devices or as a light source for general illumination.), (paragraph [0040]: Organic electroluminescent devices can be used to construct full-color displays.), (pp. 4-5, paragraph [0066]: Organic electroluminescent devices are useful as full-color, flat-panel displays for various devices)}. Organic electroluminescent elements are advantageous in these electronic devices because they have bright colors, wide viewing angle, compatibility with full motion video, broad temperature ranges, thin and conformable form factor, low power requirements and the potential for low cost manufacturing processes {p. 1, paragraph [0002]}.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have further modified the organic electroluminescent light-emitting element taught by Baldo as modified by Milian-Medina to be used in full-color, flat panel displays for mobile devices such as cell phones and PDAs or in full-color, flat panel displays for computer monitors/displays and televisions, based on the teachings of D’Andrade. The motivation for doing so would have been to provide electronic appliances with bright colors, wide viewing angle, compatibility with full motion video, broad temperature ranges, thin and conformable form factor, low power requirements and the potential for low cost manufacturing processes, as taught by D’Andrade.

Claims 1-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baldo (Nature, 17 February 2000, vol. 403, pp. 750-753) in view of Nakagawa (Chemical Communications, 17 April 2012, vol. 48, pp. 9580-9582), and as evidenced by Ku et al. (“Spiro-Configured Bipolar Host Materials for Highly Efficient Electrophosphorescent Devices”, Chemistry An Asian Journal, 2012 (published online 13 October 2011), vol. 7, pp. 133-142.) (hereafter “Ku”) and Kondakova et al. (US 2005/0123797 A1).
Regarding claims 1-15: Baldo discloses a device comprising an emissive layer, said emissive layer comprising a host, a first material and a phosphorescent-capable second material transferring excitons to the first singlet state of the and the triplet state of first material {(Fig. 1; device structure of the organic electroluminescent device.), (p. 752, 1st col., 1st paragraph; The first material is a fluorescent dye and the second material is the phosphorescent sensitizer which is a green phosphor, Ir(ppy)3.), (p. 752, 2nd col., 3rd paragraph as well as Figure 1 and the caption of Figure 1; Excitons are transferred from the green phosphor to the fluorescent dye. Transfers to the triplet state of the fluorescent dye through Dexter transfers are losses in the scheme of Baldo.)}. 
The device would operate at room temperature {abstract and p. 750, 2nd col., 3rd paragraph}.
The examiner is equating the first material with Baldo’s fluorescent dye and the second material with Baldo’s phosphorescent sensitizer, which is a green phosphor, Ir(ppy)3.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


The Examiner is equating the “an emissive layer” of the current claim 1 with the stack of all ten of Baldo's doped layers.
Nakagawa teaches an organic compound that is a donor-acceptor type material, the spirobifluorene derivative shown below, that has an energy gap of not more than 80 meV between a first singlet state and a first triplet state and exhibits E-type delayed fluorescence {(p. 9580, 2nd col., 2nd paragraph; Thermally activated delayed fluorescence is E-type delayed fluorescence.), (p. 9580, 2nd col., 2nd paragraph; The spirobifluorene derivative has both donor and acceptor units.), (p. 9581, 2nd col., 1st paragraph; the energy difference between the lowest excited singlet state and the lowest excited triplet state is 57 meV.)}. Nakagawa sought to provide a delayed fluorescence emitting dopant that can be used to create highly efficient OLEDs through the upconversion of a triplet exciton into a singlet state through a thermal activation process {p. 9580, 1st col., 2nd paragraph}.
[AltContent: textbox (Nakagawa’s spirobifluorene derivative)]
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


At the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified the device disclosed by Baldo by replacing the fluorescent emitter used in Baldo with the delayed fluorescence emitter taught by Nakagawa, based on the teachings of Nakagawa. The motivation for doing so would have been to provide a delayed fluorescence emitting dopant that can be used to create highly efficient OLEDs through the upconversion of a triplet exciton into a singlet state, as taught by Nakagawa.
Ku teaches that Nakagawa’s spirobifluorene derivative has a triplet energy of 2.38 eV {(Scheme 1: Compound DNTACN has the structure of Nakagawa’s spirobifluorene derivative.), (Table 1: Compound DNTACN has a triplet energy of 2.38 eV.)}.
Kondakova teaches that Ir(ppy)3 has a triplet energy of 2.53 eV {paragraph [0042]}.
Therefore, a first triplet state of the second material is not lower than the first triplet state of the first material.
Furthermore, the second material comprises a material having an emission spectrum that at least partially overlaps with an absorption spectrum of the first material {Baldo: p. 752, Figure 3; Ir(ppy)3 has an emission peak that extends to at least 475 nm.), (Ku: Fig. 2, The absorption spectrum for DNTACN is nonzero up to 500 nm.)}.
Baldo as modified by Nakagawa does not exemplify a device structure in which the host material is doped or mixed with the first material and the phosphorescent-capable second material.
As outlined above, the device disclosed by Baldo comprises an emissive layer having alternating layers of a host (CBP) doped with a first material (the delayed fluorescent emitter) and a host (CBP) doped with a phosphorescent-capable second material (the phosphorescent sensitizer) {Figure 1}. However, Baldo does teach that further improvement in energy transfer efficiency could be expected by mixing the host, the first material (the delayed fluorescent emitter), and the phosphorescent-capable second material (the phosphorescent sensitizer) rather than doping in alternating thin layers {p. 753, 1st col., 2nd paragraph}. Note that in the case of the device of Baldo as modified by Nakagawa, the first material is being equated with the delayed fluorescent emitter of Nakagawa, as outlined above.
While Baldo teaches that this may lead to increased losses from transfer of excitons from the triplet excited state of the phosphorescent sensitizer to the triplet excited state of the fluorescent emitter (Dexter transfers) {Fig. 1 and p. 753, 1st col., 2nd paragraph}, the delayed fluorescent emitter of Nakagawa is capable of emitting light from an exciton in the triplet state, unlike the fluorescent emitter of Baldo, as outlined above. Therefore, the possible increase in losses from transfer of excitons from the triplet excited state of the phosphorescent sensitizer to the triplet excited state of the delayed fluorescence emitter would not occur in the device of Baldo as modified by Nakagawa, because the delayed fluorescent emitter of Baldo as modified by Nakagawa can emit light from an exciton in the triplet state. It is noted that this is further evidence that excitons are transferred to the triplet state of the instant second material.
At the time of the invention, it would have been obvious to one with ordinary skill in the art to have modified the device of Baldo as modified by Nakagawa by mixing the host, phosphorescent sensitizer, and the delayed fluorescent dye rather than doping in alternating thin layers, based on the teaching of Baldo. The motivation for doing so would have been to improve energy transfer efficiency, as taught by Baldo.
The Examiner is equating an emissive layer comprising the host material that is mixed with a first material (the delayed fluorescent material) and a phosphorescent capable second material (the phosphorescent sensitizer) with an emissive layer in which the host is doped with a first material and a phosphorescent-capable second material.

Claims 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baldo (Nature, 17 February 2000, vol. 403, pp. 750-753) in view of Nakagawa (Chemical Communications, 17 April 2012, vol. 48, pp. 9580-9582) as applied to claim 1 above, and further in view of D’Andrade (US 2002/0197511 A1).
Regarding claims 16-20: Baldo as modified by Nakagawa teaches all of the features with respect to claim 1, as outlined above.
Claim 16 differs from claim 1 in that the device in comprised in a consumer product.
Baldo as modified by Nakagawa does not teach that the device is comprised in a consumer product such as a mobile device or a full-color display.
D’Andrade teaches that organic electroluminescent elements can be used as light sources for general illumination or full-color, flat panel displays in electronic appliances such cell phones, personal digital assistants (PDAs), computer monitors/displays, and televisions {(p. 1, paragraph [0002]: Organic electroluminescent devices are useful as flat-panel displays for various devices or as a light source for general illumination.), (paragraph [0040]: Organic electroluminescent devices can be used to construct full-color displays.), (pp. 4-5, paragraph [0066]: Organic electroluminescent devices are useful as full-color, flat-panel displays for various devices)}. Organic electroluminescent elements are advantageous in these electronic devices because they have bright colors, wide viewing angle, compatibility with full motion video, broad temperature ranges, thin and conformable form factor, low power requirements and the potential for low cost manufacturing processes {p. 1, paragraph [0002]}.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have further modified the organic electroluminescent light-emitting element taught by Baldo as modified by Nakagawa to be used in full-color, flat panel displays for mobile devices such as cell phones and PDAs or in full-color, flat panel displays for computer monitors/displays and televisions, based on the teachings of D’Andrade. The motivation for doing so would have been to provide electronic appliances with bright colors, wide viewing angle, compatibility with full motion video, broad temperature ranges, thin and conformable form factor, low power requirements and the potential for low cost manufacturing processes, as taught by D’Andrade.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/           Primary Examiner, Art Unit 1786